Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. Applicant argues that Neither Sato nor Tomita discloses at least “wherein the intermediate guide plate is made of an anodic oxide film and has an intermediate guide hole formed by etching the anodic oxide film” and “wherein each of a plurality of probes sequentially passes through the upper guide hole, the intermediate guide hole, and the lower guide hole by insertion of each of the plurality of probes,” as recited in claim 1. This is because each of the conductive paths 8 of Tomita does not correspond to “each of a plurality of probes sequentially passes through the upper guide hole, the intermediate guide hole, and the lower guide hole by insertion of each of the plurality of probes,” as recited in claim 1. In addition, the insulating base 7 of Tomita does not correspond to “wherein the intermediate guide plate is made of an anodic oxide film and has an intermediate guide hole formed by etching the anodic oxide film,” as recited in claim 1. The Examiner disagrees because Tomita at fig. 7A discloses the intermediate guide plate 6 made of an anodic oxide film 34d and has an intermediate guide hole 36d. The combination of Sato and Tomita discloses the claim invention as further rejected below. With respect to claim 7, the examiner relies on above response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al.  (JP 2004-235591A) in view of Tomita et al. (US 2011/0043239 A1).
Regarding claim 1, Sato et al. (hereafter Sato) at fig. 5 and ¶0038 discloses a probe head of a probe card, the probe head comprising: an upper guide plate [48] having an upper guide hole [68]; a lower guide plate [50] having a lower guide hole [64]; and an intermediate guide plate [46] provided between the upper guide plate and the lower guide plate, wherein the intermediate guide plate has an intermediate guide hole [66] and wherein each of a plurality of probes [56] sequentially passes through the upper guide hole, the intermediate guide hole, and the lower guide hole [¶0038], by insertion of each of the plurality of probes [¶0039].
 Sato is silent about the intermediate guide plate is made of an anodic oxide film and the intermediate guide hole formed by etching the anodic oxide film. Tomita et al. (hereafter Tomita) at least at fig. 7A discloses the guide plate [6, 34d] is made of an anodic oxide film [anodized film, ¶0027], and has an intermediate guide hole [“through micropores” 36d] formed by etching the anodic oxide film [this is product by process limitation, forming of a “through micropore” in an anodic oxide film is disclosed by Tomita e.g. ¶0014. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use anodized film with through holes as taught by Tomita to modify intermediate guide plate of Sato, in order to obtain the claim invention for advantages that Tomita have to offer (see ¶0024-0025).
Regarding claim 2, modified Sato discloses the probe head of claim 1, wherein a film [photosensitive resin layer, ¶0045 of Tomita] is provided on or under the intermediate guide plate, and the film comprises the same hole as the upper guide hole, the lower guide hole, and the intermediate guide hole.
Regarding claim 3, modified Sato discloses the probe head of claim 2, wherein the film is a photosensitive film [photosensitive resin layer, ¶0045 of Tomita] capable of lithography [¶0049 as an example].
Regarding claim 4, modified Sato discloses the probe head of claim 2, wherein the intermediate guide plate [46 of Sato] is configured by stacking a plurality of unit [46a, 46b, 46c of Sato]. Sato is silent about said plurality of unit are anodic oxide film sheets. Since, Tomita discloses a guide plate made of an anodic oxide film 6, it would have been obvious to replace each of  the plurality of unit of Sato with anodic oxide film sheet 6 as taught by Tomita, in order to obtain advantages that Tomita have to offer (see ¶0024-0025).
Regarding claim 5, modified Sato discloses the probe head of claim 4, wherein the stacked unit anodic oxide film sheets of the intermediate guide plate are bonded to each other by the film [using photosensitive resin layer, ¶0045 of Tomita].
Regarding claim 6, modified Sato discloses the probe head of claim 1, wherein at least one of upper and lower surfaces of the intermediate guide plate is composed of a barrier layer [¶0181 of Tomita] that closes one ends of orderly arranged pores formed by anodizing a metal [¶0182-0183 of Tomita].
Regarding claim 7, Sato discloses a probe card, comprising: a space transformer [22] having a probe connection pad [end of 38 of 24, fig. 6] electrically connected to each of a plurality of probes [56]; and a probe head [26 as an example, fig. 2] provided below the space transformer [22], wherein the probe head comprises: an upper guide plate [48] having an upper guide hole [68]; a lower guide plate [50] having a lower guide hole [64]; and an intermediate guide plate [46] has an intermediate guide hole [66] provided between the upper guide plate and the lower guide plate, wherein each of the plurality of probes sequentially passes through the upper guide hole, the intermediate guide hole, and the lower guide hole by insertion of each of the plurality of probes [¶0038-0039].
Sato is silent about the intermediate guide plate is made of an anodic oxide film and the intermediate guide hole formed by etching the anodic oxide film. Tomita et al. (hereafter Tomita) discloses the guide plate [6] is made of an anodic oxide film [anodized film, ¶0027, 34d], and has an intermediate guide hole [“through micropores” 36d] formed by etching the anodic oxide film [this is product by process limitation, forming of a “through micropore” in an anodic oxide film is disclosed by Tomita. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use anodized film with through holes as taught by Tomita to modify intermediate guide plate of Sato, in order to obtain the claim invention for advantages that Tomita have to offer (see ¶0024-0025).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uebayashi et al. (US 2019/0170817 A1), hereafter Uebayashi, in view of De Stefano (US 2007/026999 A1).
Regarding claim 8, Uebayashi at fig. 2 discloses a probe head of a probe card, the probe head comprising: an upper guide plate [31] having an upper guide hole [31a]; a lower guide plate [32] having a lower guide hole [32a]; and an intermediate guide plate [33] provided between the upper guide plate and the lower guide plate, wherein the intermediate guide plate has an intermediate guide hole [33a] and wherein each of a plurality of probes [20, see Abstract] sequentially passes through the upper guide hole, the intermediate guide hole, and the lower guide hole, by insertion of each of the plurality of probes [¶0053], wherein the upper guide hole [31a] and the lower guide hole [32a] are disposed in different horizontal positions [as shown] to elastically deform a first portion [portion of 20 between 31 and 33] of each of the plurality of probes between the upper guide hole and the intermediate guide hole, and wherein a second portion [portion of 20 between 33 and 32] and a third portion [portion of 20 below 32] of each of the plurality of probes extend in a vertical direction, the second portion being between the intermediate guide hole and the lower guide hole and the third portion being below the lower guide hole. 
Uebayashi is silent about the intermediate guide plate is made of an anodic oxide film and the intermediate guide hole formed by etching the anodic oxide film. De Stefano at fig. 2A and at different embodiments discloses the guide plate [114/118] is made of an anodic oxide film [anodized aluminum, ¶0055], and has an intermediate guide hole [120, ¶0046] formed by etching the anodic oxide film [this is product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use anodized film with through holes as taught by De Stefano to modify intermediate guide plate of Uebayashi, in order to obtain the claim invention for advantages that De Stefano has to offer i.e. to obtain insulative, rigid and lightweight plate.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Uebayashi and De Stefano as applied to claim 8 above, and further in view of Maelzer et al. (US 4,774,459), hereafter Maelzer and Scamans et al. (EP 308129 A1), hereafter Scamans,
Regarding claim 9, the combination of Uebayashi and De Stefano discloses all the elements including the upper guide plate and the intermediate guide plate. De Stefano also discloses said intermediate guide plate is made of an anodic oxide film. They are silent about the upper guide plate and the intermediate guide plate are made of a transparent material. Maelzer at fig. 2, lines 35-47 of column 2 and lines 57-68 of col. 4 discloses upper guide plate 17 and intermediate guide plate 35 transparent and translucent respectively so operator recognize optically the guide holes in the lower guide plate 15 for pins 23-27. Use of a transparent anodic oxide film is old and well known for excellent strength and resistance to corrosion and wear. Scamans discloses transparent anodic oxide membrane as a support. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective fling date to use transparent guide plates as taught by Maelzer and Scamans so pins/probes can be guided through holes of the guide plates. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 23, 2022